Madsen, J.
(concurring/dissenting) — I agree with the majority’s analysis and conclusions except for its holding that attorney fees are awardable to John and Gertrude *901Godfrey. The litigation over the insurance policy language providing for a trial de novo on damages occurred because Hartford Casualty Insurance Company wanted a second bite of the apple—a chance to try to reduce the value of the Godfreys’ claim. Because the gravamen of the dispute is over the value of the claim, not coverage, I would hold that attorney fees are not awardable to the Godfreys.
In Olympic Steamship Co. v. Centennial Insurance Co., 117 Wn.2d 37, 54, 811 P.2d 673 (1991), the court concluded that “[a]n insured who is compelled to assume the burden of legal action to obtain the benefit of its insurance contract is entitled to attorney fees .. . .” The court soon clarified this rule, holding that if a dispute is over coverage, such fees are awardable, but if the dispute is over the value of the claim under the policy, they are not. Dayton v. Farmers Ins. Group, 124 Wn.2d 277, 280-81, 876 P.2d 896 (1994). The majority says that the dispute here is not over coverage, but is instead “over whether the Godfreys can receive the benefit of their insurance contract by entry of the arbitral award as a judgment in their favor,” majority at 899, and that the dispute here is not over whether the arbitration award should be less, but whether the insurer is entitled to a trial de novo to argue that it should be less. Majority at 899-900. I disagree.
As noted, in Dayton the court explained that while attorney fees are awardable where the insured has “compelled [the insurer] to honor its commitment to provide coverage [,]” they are not awardable if the dispute is over the value of the claim. Dayton, 124 Wn.2d at 280. Hartford does not dispute that there is coverage. Thus, just as in Dayton, there is no dispute about coverage.
Rather than apply Dayton in a forthright manner, the majority makes a distinction between seeking to reduce the arbitration award and seeking to employ the policy provision to enable a second hearing to try to reduce the arbitration award. Instead of the majority’s hypertechnical distinction, the better approach is found in Mahler v. Szucs, 135 Wn.2d 398, 957 P.2d 632, 966 P.2d 305 (1998). There, *902the court characterized the coverage/value question as going to “the essential gravamen of the dispute!,]” i.e., “the principal focus of th[e] dispute . . . .” Id. at 431-32. There is no question that the essential gravamen of the dispute here, the principal focus of the dispute, is whether Hartford is entitled under the contract to challenge the amount of damages in court after that value has already been determined in arbitration proceedings. The value of the claim, not coverage, is the essential matter in dispute.10
The majority’s approach abrogates the distinction drawn in Dayton and significantly broadens the Olympic Steamship rule. It opens the door to argue that almost any dispute over insurance language involves a question of obtaining the benefits of the insurance contract, and thus is a matter of coverage leading to Olympic Steamship fees.
The majority is in error when it says that the present case is like McGreevy v. Oregon Mutual Insurance Co., 128 Wn.2d 26, 904 P.2d 731 (1995). While the majority says that the fundamental issue in McGreevy was “one of an insured being compelled to sue to vindicate a key policy provision, albeit one that affected damages!,]” majority at 900, that is certainly not the analysis in McGreevy. The specific question in McGreevy was whether the antistacking provision in an automobile insurance policy that covered four vehicles prohibited accumulation of underinsured motorist benefits provided for each covered vehicle. Thus, McGreevy involved a situation where the insurer “admitted there was some coverage but disputed the scope of the coverage. Coverage *903disputes include both cases in which the issue of any coverage is disputed and cases in which ‘the extent of the benefit provided by an insurance contract’ is at issue.” Leingang v. Pierce County Med. Bureau, Inc., 131 Wn.2d 133, 147, 930 P.2d 288 (1997) (emphasis added) (quoting McGreevy, 128 Wn.2d at 33). Clearly, it was coverage—the scope, or extent of coverage provided—that was in dispute in McGreevy, as this court observed in Leingang. Contrary to the majority’s claim that vindication of a policy provision was the issue leading to an award of attorney fees, the extent of coverage was precisely the core of the dispute in McGreevy and was the reason why attorney fees were awardable.
In this case the amount of damages that Hartford must pay, not coverage or the scope of coverage, is the core of the dispute. It is true that the insurance policy provision providing for a trial de novo is the instrument Hartford has used to assert that the damages issue may be revisited in a court proceeding, but the value of the claim is the heart of the dispute.
Because the majority has failed to follow Dayton and its progeny, and has expanded the Olympic Steamship rule to encompass nearly any dispute about insurance policy language, I dissent from its holding that attorney fees are awardable to the Godfreys.
I concur except as to the award of attorney fees.
Alexander, C.J., and Bridgewater and Guy, JJ. Pro Tern., concur with Madsen, J.

 Hartford also argues that Olympic Steamship fees are not awardable in the underinsured motorist context, relying on Dayton v. Farmers Insurance Group, 124 Wn.2d 277, 281, 876 P.2d 896 (1994). This court has since acknowledged, though, that if coverage questions were submitted to arbitration where UIM benefits are involved, Olympic Steamship fees would be appropriate. Price v. Farmers Ins. Co., 133 Wn.2d 490, 498 n.6, 946 P.2d 388 (1997). It necessarily follows that there is no absolute bar to Olympic Steamship fees in the UIM setting. This is in keeping with the coverage/value distinction in Dayton, and reflects the underpinnings to the Olympic Steamship rule, especially the disparity of bargaining power between an insurer and the insured, and the aim in acquiring an insurance contract to avoid vexatious, lengthy, costly litigation. McGreevy v. Or. Mut. Ins. Co., 128 Wn.2d 26, 35, 904 P.2d 731 (1995); Olympic S.S. Co. v. Centennial Ins. Co., 117 Wn.2d 37, 52, 811 P.2d 673 (1991).